Citation Nr: 0305574	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for a right hip 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

Procedural history

The veteran had active service from October 1965 to August 
1972, and from March 1984 to November 1998.  He served in 
combat in the Republic of Vietnam.

The veteran was granted service connection for a right hip 
disability (denominated right hip bursitis) in a January 1999 
rating decision.  A noncompensable disability rating was 
awarded.  The veteran disagreed with the January 1999 rating 
decision and initiated this appeal.  The veteran requested 
and was granted an extension of time to submit his 
substantive appeal (VA Form 9), and did so in August 2000.

Subsequent to the initiation of this appeal, the RO awarded 
an increased 10 percent rating for the right hip disability 
in a September 2000 rating decision.  The veteran continued 
to express his disagreement with that rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The veteran testified at a BVA Travel Board hearing which was 
chaired by the undersigned in April 2002.  The transcript of 
that hearing has been associated with the veteran's claims 
folder.  

In November 2002, the Board ordered additional development of 
the evidence in the form of a VA physical examination of the 
veteran's hip.  This was accomplished in December 2002. 

Other issues

In the January 1999 rating decision, in addition to the issue 
listed above, the RO also issued decisions on nine other 
issues.  With the exception of the issue of entitlement to 
service connection for plantar fasciitis of the left foot, no 
other issue was appealed.

The veteran perfected an appeal on the issue of entitlement 
to service connection for plantar fasciitis of the left foot.  
However, during the April 2002 Travel Board hearing, the 
veteran withdrew his appeal on that issue; thus, this issue 
is no longer in appellate status and will be discussed no 
further in this decision.  38 C.F.R. § 20.204(c) (2002).


FINDING OF FACT

The veteran's right hip disability is manifested by 
complaints of pain with flare-ups occurring quarterly, 
aggravated by sitting, squatting, cold and wet weather, 
navigating stairs, external rotation, leg crossing and 
running more than two miles.  Objective clinical findings 
include tenderness, a normal gait and posture, normal x-rays, 
pain-free range of motion on flexion to 110 degrees, 
abduction to 50 degrees, internal rotation to 20 degrees, 
external rotation to 40 degrees.


CONCLUSION OF LAW

The criteria for a higher disability rating for a right hip 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a higher disability 
rating for his service-connected right hip disability, which 
is currently evaluated as 10 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 1999 and September 2000 rating decisions, the May 
2000 statement of the case (SOC), and by the September 2000 
and March 2002 supplemental statements of the case (SSOCs) of 
the pertinent law and regulations and the need to submit 
additional evidence on his claim for an increased rating.  

Moreover, with the March 2002 SSOC, the RO included a 
statement explaining the VCAA.  The veteran was informed by 
this statement as to the kind of evidence the RO would obtain 
on his behalf, such as service medical records, VA health 
care records and relevant government records.  He was also 
notified of the kind of evidence he was required to provide, 
such as the names and addresses of private health care 
providers for which he desired RO assistance in obtaining 
records.  The veteran was informed by this statement that no 
additional evidence had been received since the prior SSOC, 
but if he knew of any additional evidence pertinent to his 
claim, he could submit such evidence or ask for RO assistance 
in obtaining it.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records and outpatient treatment records, and scheduled a VA 
examination in September 1998.  As noted in the Introduction 
to this decision, the Board undertook additional development, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  
An additional VA examination was completed, and the report 
thereof has been associated with the veteran's VA claims 
folder.  There is no indication that there exists any 
pertinent medical evidence that has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented his personal testimony 
before the undersigned at an April 2002 travel Board hearing.
His representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

During a September 1998 VA compensation and pension 
examination, the veteran reported having a long history of 
right hip pain.  He reported intermittent flare-ups of hip 
pain, approximately quarterly, although he could bring on a 
flare-up by running over two miles.  Findings from the 
September 1998 VA examination show a normal gait and posture, 
tenderness to palpation over the right hip and normal x-rays.  

Findings of Dr. W.M.L. show tenderness to palpation over the 
right buttock with no pain over the hip joint.  Full range of 
motion was noted in January 2000, February 2000, April 2000 
and September 2000.  May 2000 and August 2000 reports showed 
good range of motion.  A bone scan was unremarkable with no 
suggestion of metastatic disease or occult fracture.  X-rays 
were normal.  
Objective clinical findings from the December 2002 
examination include normal x-rays, tenderness to palpation, 
flexion without pain to 110 degrees, and to 120 degrees with 
pain; abduction to 50 degrees without pain; internal rotation 
to 20 degrees without pain; external rotation to 40 degrees 
without pain, and to 50 degrees with pain.  The examiner's 
impression was trochanteric bursitis of the right hip.   

Analysis

The veteran is seeking an increased rating for his service-
connected right hip disability, currently evaluated as 10 
percent disabling.  Essentially, he contends that the 
symptomatology associated with the disability is more severe 
than is reflected by the current 10 percent rating.  He 
described the day-to-day problems he is experiencing during 
the April 2002 hearing.  The veteran's complaints center on 
reduced mobility.  During his April 2002 hearing, he stated 
that it was difficult for him to get into and out of a car, 
or to run.  Sitting and squatting are difficult.

A review of the medical evidence shows that the veteran's 
right hip disability, which has been diagnosed as bursitis, 
is manifested by complaints of pain with quarterly flare-ups, 
aggravated by sitting, squatting, cold and wet weather, 
navigating stairs, external rotation, leg crossing and 
running more than two miles.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

The veteran's right hip bursitis is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5252 [thigh, limitation of flexion] (2002).  Prior to the 
September 2000 rating decision, the veteran's disability was 
evaluated under Diagnostic Code 5250 [hip, ankylosis] at a 
noncompensable rating.

Based on the veteran's complaints and the evidence of record, 
the Board finds that Diagnostic Code 5252 is the most 
appropriate code available.  There is no evidence of 
ankylosis of the hip, limitation of extension, flail or 
impairment of the femur, the criteria for ratings under 
Diagnostic Codes 5250, 5251, 5254 or 5255.  There is no 
evidence that the veteran has lost motion on abduction beyond 
10 degrees to warrant a rating higher than 10 percent under 
Diagnostic Code 5253 [thigh, impairment of].  Also under 
5253, a 10 percent rating is for application where there is 
an inability to cross the legs.  A June 2000 finding of Dr. 
J.T. shows exacerbation of pain with crossing of the legs, 
but not an inability to do so.  

The Board has considered a notation contained in a February 
2001 treatment record that the veteran suffered "terrible 
arthritis pain" in the right hip.  An undated letter from 
Dr. S.C.G. states that the veteran has been seen regularly 
for multiple joint degenerative joint disease.  However, the 
Board notes that x-ray evidence has been consistently normal.  
X-rays reported by Dr. W.M.L. in January 2000 showed normal 
density, normal joint space and no osteophytes.  X-rays taken 
during the September 1998 VA examination were normal, as were 
x-rays in December 2002.  Thus a rating under Diagnostic Code 
5003 [degenerative arthritis] is not warranted.  In any 
event, as such a rating would be made on the basis of 
limitation of motion of the joint affected (see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003), so even if arthritis was 
present it would ultimately be evaluated under the provisions 
of Diagnostic Code 5252.

For the reasons described, the Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate.  Accordingly, the Board concludes that the 
veteran is most appropriately rated under Diagnostic Code 
5252.

Schedular rating

Under Diagnostic Code 5252 [thigh, limitation of flexion of], 
the following levels of disability are included.

40 % Flexion limited to 10 degrees;

30 % Flexion limited to 20 degrees;

20 % Flexion limited to 30 degrees;

10 % Flexion limited to 45 degrees.

38 C.F.R. § 4.71a diagnostic Code 5252 (2002).

The Board has reviewed the evidence of record and finds that 
the veteran's overall level of symptomatology is not 
consistent with that enumerated for a 20 percent rating.  A 
January 2000 consultation report of Dr. W.M.L. shows full 
range of motion of the hips.  This was also shown in February 
2000, April 2000 and September 2000.  May 2000 and August 
2000 reports showed good range of motion.  As described 
above, findings of the December 2002 examiner show that the 
veteran's right hip can be flexed to 120 degrees, both 
passively and actively.  As a 20 percent rating is warranted 
only upon a finding of limited flexion to 30 degrees, the 
Board concludes that a higher rating is not warranted under 
this diagnostic code.  

The Board is aware that the Court has recently indicated that 
it is appropriate to consider factors outside of the 
schedular criteria in determining the level of occupational 
and social impairment.  See Mauerhan v. Principi, 16 Bet. 
App. 436 (2002).  In this case, the veteran has testified 
that he is somewhat limited both at work as a deputy sheriff 
and at home due to his service-connected hip disability 
[hearing transcript, pages 7-12].  However, the currently 
assigned 10 percent rating takes into consideration such 
impairment.  See 38 C.F.R. § 3.321(a), 4.1; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  It appears to the Board that 
although the veteran, now age 54, is not as active as he once 
was, he is still basically able to perform the duties of his 
job as a deputy sheriff.       

The Board has no reason to doubt that the veteran experiences 
occasional flare-ups of hip pain, which he has described.  
However, there is little or no evidence that such flare-ups 
interfere with his job performance.   

In short, for the reasons expressed above, the Board 
concludes that the currently assigned 10 percent disability 
rating accurately reflects the level of disability currently 
demonstrated.

De Luca consideration 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  The December 2002 
VA examiner found that that the onset of pain with flexion 
was at 110 degrees.  Pain was also noted at 40 degrees of 
external rotation.  There was no pain noted on abduction or 
internal rotation.  As described above, these findings do not 
warrant the assignment of a higher rating under diagnostic 
codes governing limitation of flexion and rotation of the 
hip.  

The December 2002 medical assessment appears to be consistent 
with the other medical evidence of record, in particular the 
findings of W.M.L. in January 2000 showing full range of 
motion with no pain on movement.  There appears to be no 
evidence of hip weakness, fatigability and/or inccordination 
which would allow for the assignment of a higher rating under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, 
the Board finds that a higher disability evaluation on the 
basis of additional functional loss due to pain is not 
warranted in this case.

Fenderson consideration 

In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

The RO has assigned a 10 percent disability rating for the 
veteran's service-connected right hip disability from 
December 1, 1998, the day after the veteran retired from 
military service.  Cf.  38 C.F.R. § 3.400 (2002). 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right hip disability has not changed appreciably during the 
period on appeal.  The 10 percent rating is assigned for the 
entire period, and as discussed above, there appears to have 
been none of the symptoms which would allow for the 
assignment of a 20 percent or higher disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire 
period.   

Extraschedular rating consideration

In the January 1999 rating decision, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected right hip disability.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board acknowledges that the veteran contends that his 
right hip disability causes occupational impairment.  In his 
April 2002 hearing, he stated that he works as a deputy 
sheriff and finds it difficult to get into and out of his 
car.  He also has trouble giving chase and sitting for long 
periods.  However, as discussed above  certain degree of 
occupational impairment is contemplated in the 10 percent 
rating currently assigned.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The veteran has not indicated that his service 
connected right hip disability results in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for 
hip treatment.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery for his hip 
disability.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected right hip 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right hip disability.  The 
benefit sought on appeal is accordingly denied.


ORDER

A rating higher than 10 percent for the veteran's service 
connected right hip disability is denied.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

